Citation Nr: 1510338	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure. 

2.  Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	John R. Hursh, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  Service in the Republic of Vietnam is indicated by the record. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran was afforded a videoconference hearing in October 2012 before the undersigned Veterans Law Judge (VLJ).  The transcript is of record.

In the above-referenced March 2012 rating decision, the RO awarded the Veteran service connection for erectile dysfunction and assigned a noncompensable (zero percent) disability rating effective September 14, 2009.  At the October 2012 Board hearing, the Veteran expressed disagreement with the assigned disability rating.  See the October 2012 Board hearing transcript, page 2.  A statement of the case (SOC) has not been submitted addressing this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board notes that the Veteran was previously represented in this appeal by the Veterans of Foreign Wars of the United States.  However, the Veteran submitted a signed VA Form 21-22a dated August 2014 appointing John Hursh, Esq. as his representative.  Thus, the Veteran is no longer represented by the Veterans of Foreign Wars of the United States in this case. 
The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

In a statement dated April 2012, the Veteran requested entitlement to a compensable disability rating for his service-connected bilateral hearing loss disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Service connection for a skin disability

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the current medical evidence of record documents diagnoses of a skin rash, actinic keratosis, skin tag, and seborrheic keratosis.  See, e.g., a VA treatment record dated October 2007.  

The Board observes that the Veteran's service treatment records document treatment for a rash on the Veteran's hands in October 1969.  His service treatment records are otherwise absent complaints of or treatment for a skin disability.

The Veteran also contends that he has a skin disability that is related to herbicide exposure during service in Vietnam.  The Board concedes the Veteran's in-service exposure to Agent Orange.  Of particular importance in this regard is the fact that service personnel records confirm the Veteran's service in the Republic of Vietnam between March 1970 and March 1971.  His exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f).  

According to 38 C.F.R. § 3.309(e) (2014), certain diseases may be presumed to be related to exposure to herbicides; the Veteran's diagnosed skin disabilities are not one of the listed diseases.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As indicated above, the Veteran contends that his diagnosed skin disability is related to military service, to include herbicide exposure.

On this evidence, the Board finds that there is evidence of a current disability, in-service treatment for a skin disability and herbicide exposure, and evidence that these elements may be connected.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current skin disability and his service is warranted. 

During the above-referenced Board hearing in October 2012, the Veteran indicated that he currently receives treatment at the VA Medical Center in Cheyenne, Wyoming.  See the October 2012 Board hearing transcript, page 7.  However, the Board notes that the most recent association of VA treatment records with the Veteran's claims folder was in July 2010.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Further, the Veteran testified that he has received treatment for his skin disability from Dr. G.S.  See the October 2012 Board hearing transcript, page 7.  Although a September 2012 private treatment report from Dr. G.S. is of record, it is unclear as to whether all records from Dr. G.S. are associated with the record.  Therefore, remand is warranted for the AOJ to obtain all outstanding private treatment records from Dr. G.S.

The Board also observes that the evidence of record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See the October 2012 Board hearing transcript, page 8.  Although an unsuccessful attempt was made to obtain the Veteran's SSA records in November 1997 in connection with another claim, the Board finds that another attempt should be made to obtain a complete copy of the Veteran's SSA records.  
 
Higher evaluation for erectile dysfunction

As was described in the Introduction above, in a March 2012 rating decision, the RO awarded the Veteran service connection for erectile dysfunction and assigned a noncompensable disability rating.  As stated above, the Veteran expressed disagreement with the assigned disability rating at the October 2012 Board hearing, and a SOC has not been submitted addressing this issue.  In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the AOJ must issue a SOC as to the Veteran's claim of entitlement to an initial compensable disability rating for erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from Dr. G.S.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any VA treatment records dated after July 2010 pertaining to the Veteran's skin disability and erectile dysfunction.  All attempts to secure this evidence must be documented in the claims folder.

3. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his current skin disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  If possible, the examination should be scheduled during a flare up of the Veteran's skin disability.    

Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed skin disability is related to his active military service, to include treatment for a rash on his hands in October 1969 as well as his credible report of herbicide exposure during service in Vietnam.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
4. Issue a SOC pertaining to the issue of entitlement to an initial compensable disability rating for erectile dysfunction.  The Veteran should be notified that a timely substantive appeal must be filed in order to perfect the appeal.  

5. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim of entitlement to service connection for a skin disability, to include as due to herbicide exposure.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





